ki aprn a sas tax_exempt_and_government_entities_division release number release date legend org - organization name department of the treasury internal_revenue_service te_ge eo examinations mc dal os commerce s dallas tx t date xx - date address - addre sec_501 taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated december 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective december 20xx you agreed to this adverse determination by signing form_6018 on january 20xx the revocation of your exempt status was made for the following reason s we have determined you no longer qualify as an organization described in sec_501 of the internal_revenue_code and hereby revoke our previous ruling effective december 20xx you discontinued activities furthering exempt purposes failed to file an appropniate final return and have been administratively dissolved by your state of incorporation as such you do not operate exclusively for exempt purposes as is required for organizations described in sec_501 of the code contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may wnite to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication form_6018 consent to proposed adverse action tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service tege eo examinations commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication sec_892 form_6018 886a administrative record sincerely nanette m downing director eo examinations letter catalog number 34809f department of the treasury - internal_revenue_service schedule no or exhibit oe 886a explanation of items name of taxpayer org ein ein year period ended 20xx07 legend org superintendent - superintendent organization name issue xx date state - state ceo - ceo whether an organization’s exempt status under internal_revenue_code sec_501 should be revoked because it has failed to provide books records and other documents in accordance with internal_revenue_code sec_6001 and sec_1_6001-1 facts this is charter school with state department of education showed that eo was administratively dissolved by the state of state on 20xx a org case assigned to the field on february 20xx the organization was a a search of state-sos website andpage state board_of education website and on june 20xx a review of the national association of charter school authorizer’s website included an state charter schools 20xx- 20xx evaluation report the report indicated onpage that org was closed in june 20xx by the state department of education according to the state department of education office of the technical advisor for charter schools the board’s policy states that schools using public funds to buy assets etc and operating as a state sponsored school must return all remaining assets to the state board_of education when the school closes or discontinues the school board’s attorney sent a letter to org requesting a listing of assets and upon verification that the assets be returned the board files show that the asset listing is believed eo assets were returned to school board and redistributed was received and it a final return was not filed in fiscal tax_year 20xx the year the within the school system school was closed a final return is required to be filed on july 20xx a memo was prepared requesting audit expansion to include form_990 filings the memo was approved on september 20xx a day letter demand to file was sent to the eo’s last_known_address the letter requested that a final form_990 for fiscal tax_year 20xx as well as 20xx delinquent quarterly form sec_941 be filed periodic telephone calls and messages were also made on october 20xx we received a letter from ceo chairman of the board_of directors in response to the it stated that ceo was gathering the document s and they should be completed and mailed to my attention days from 20xx contact the examining agent were made without success thereafter several telephone messages requesting that ceo day demand to letter file on december 20xx spoke with ceo he stated that he is interested in resolving this he said superintendent org school’s superintendent had access to the issue form acrev department of the treasury - internal_revenue_service page -1- department of the oe eel 886a name of taxpayer org ein ein year period ended 20xx07 explanation of items internal_revenue_service schedule no or exhibit spoke with superintendent after properly identifying school’s books_and_records myself and stating the purpose of the call superintendent indicated that he was unable to speak with me because he was driving he would return my call as soon as he was able later superintendent called and stated that he returned all records to the department of education and does not have any documents he will contact former cpa and payroll service to see if records are available when asked if he could obtain records from his bank he said that he did not have money to pay for administrative services to retrieve information superintendent said he would be out of town for the holidays and would call me when he returned on february 20xx after leaving several message in january superintendent called he said that he would again attempt to contact his payroll service explained to him that according to our records an unpaid balance of approximately dollar_figure remains unpaid for 20xx according to superintendent as far as he knows all calendar_year employment_taxes audited year employment_taxes were paid also spoke with ceo and he indicated that he prefers filing articles of dissolution we reviewed information the steps he would need to take to begin the dissolution process with the state and the additional documents would need in order for me to move forward with the case on february 20xx after leaving several messages for each of them letters were prepared and mailed ceo and superintendent requesting completed documents relative to eo dissolution and case closing on february 20xx sent ceo day letter with pub pub form a explanation of items copies of form_6018 consent to proposed action form_4621 report of examination march 20xx examining agent received a letter statement from ceo in response to my february 20xx letter requesting a statement of undistributed eo net assets ceo stated that eo assets amounted to dollar_figure ceo’ statements are supported by the state’s department of education’s charter school coordinator who related similar information cited above march 20xx examining agent received a letter addressed to the acting director tege division’s eo examinations director stating he would like to conclude the business with the internal_revenue_service and would like to schedule a meeting between director his newly hired cpa and the cooperation of superintendent a former director to help in bring this matter to closure he further stated that himself relying on he is law form acrey department of the treasury - internal_revenue_service page -2- ieleyeeal 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org ein ein year period ended 20xx07 sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep such records render such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall stating such other specifically the information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe of gross_income receipts and disbursements and file an annual return render under oath keep such prescribe records items and sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 has treasury regulation established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 organization provides which every that revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status form arev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury- internal_revenue_service explanation of items name of taxpayer year period ended 20xx07 org ein ein schedule no or exhibit in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this thus to meet the subparagraph unless it serves a public rather than a private interest requirement of this subdivision it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is necessary for an organization to establish that it conclusion is the internal revenue service's position that the eo failed based on the facts presented above and the fact that as yet no response has been received it to meet the reporting and sec_6033 and does not qualify as an organization requirements under sec_6001 exempted from federal_income_tax under sec_501 accordingly the proposed revocation of org’s tax exempt status is effective beginning july 20xx a form_1120 u s income_tax return must be filed for fiscal tax years ending june 20xx 20xx 20xx and 20xx subsequent returns if any should be sent to the following mailing address the effective date of the revocation will be the first day after the end of the 90-day period 91st day form acrev department of the treasury - internal_revenue_service page -4-
